ORDER **
Genaro Martino appealed the district court’s denial of his petition for a writ of habeas corpus. On February 13, 2014, the Attorney General of the State of Nevada informed this court that Martino had died in prison on February 7, 2014. Due to Martino’s death, we dismiss the appeal as moot. We remand the case to the district court with instructions to vacate all orders and dismiss the petition as moot.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.